Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 1-6, 8, and 11 are rejected under 35 U.S.C § 103 as being obvious over SATO (US-20050014870-A1; of record) in view of OGAWA (US-20180154564-A1; of record).
Regarding Claim 1, SATO teaches a method for manufacturing an object (moldings, 0003), the method comprising: creating a blended resin ( see where the polyester is heated and kneaded to produce the crystallized resin, 0023) by combining a crystallization agent (see where the nucleus agent (sorbitol) accelerates crystallization, 0009) and a polylactic acid polymer (see where polylactic acid is crystallized, 0009), reducing the moisture content of the blended resin to a threshold (see where the slurry is dried to remove the solvent, 0162), injecting the blended resin into a heated mould (see where the resin is intended to be heated and molded, 0169, and see where the crystallized resin is used in injection moulding, 0190), maintaining a mould temperature from about 105 ᵒC to about 115 ᵒC to create an object (see where the mixture crystallizes, or hardens, at 100C, and see where the crystallization process occurs in the moulding, 0191); and ejecting the object from the mould (see where the mold contains a releasing agent, 0120, and is thus configured to release). The examiner notes that the definition of “about” in the limitation “about 105 ᵒC to about 115 ᵒC” encompasses 100 ᵒC, as is taught by SATO (see where the “term “about” or “approximately” means a value falling within a range that is ±  10% of the stated value” (0026). In this instance, ± 10% encompasses the range of 94.5 ᵒC to 115.5 ᵒC and 35 U.S.C § 103.5 ᵒC to 126.ᵒC.
However, SATO does not teach the following limitations: 
monitoring the mould temperature; 
adjusting the rate of heat transfer to the mould in response to the monitored mould temperature, 
wherein adjusting the rate of heat transfer into the mould is effectuated by changing the rate of flow of an oil thermally coupled to the mould; 
and placing the object in a jig to cool and harden after ejecting the object from the mould
While SATO teaches a heated mold and temperature maintenance; SATO is silent to the method of which the mold is maintained, OGAWA teaches:
monitoring the mould temperature (see where the predetermined temperature is controlled by the cooling control device, Paragraph(s) 0052); 
adjusting the rate of heat transfer to the mould in response to the monitored mould temperature (see where the oil is adjusted to a predetermined temperature, Paragraph(s) 0052), 
wherein adjusting the rate of heat transfer into the mould is effectuated by changing the rate of flow of an oil thermally coupled to the mould (see where a medium such as water, oil, or vapor is adjusted to a predetermined temperature and is circulated through cooling tubes, Paragraph(s) 0051); 
and placing the object in a jig to cool and harden after ejecting the object from the mould (see where the first die part and the second die part are fitted into the mold release jig 61, Paragraph(s) 0053)
SATO and OGAWA are analogous in the field of heat controlled molds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify SATO'(s) heated mold with OGAWA
Regarding Claim 2, SATO teaches the method of claim 1, wherein the crystallization agent (see where the nucleus agent (sorbitol) accelerates crystallization, 0009) is a lactic acid oligomer (see where polylactic acid is crystallized and hardened, 0005).  
Regarding Claim 3, SATO teaches the method of claim 2, wherein the lactic acid oligomer (see where polylactic acid is crystallized and hardened, 0005) comprises one of a free hydroxyl or carboxyl terminal functional groups (0104).  
Regarding Claim 4, SATO teaches the method of claim 2, wherein the lactic acid oligomer (see where polylactic acid is crystallized and hardened, 0005) comprises one of an esterified hydroxyl or carboxyl terminal functional groups (see where the invention is drawn to biodegradeable polyesters, 0104, and see where they have hydroxyl and carboxyl groups, 0103).  
Regarding Claim 5, SATO teaches the method of claim 1, wherein the crystallization agent (see where the nucleus agent (sorbitol) accelerates crystallization, 0009) comprises from about 1% to about 15% by weight of the blended resin (see where the polyester is heated and kneaded to produce the crystallized resin, 0023, and see where the sorbitol is 2 parts by weight, or 2%, 0184).  
Regarding Claim 6, SATO teaches the method of claim 1, wherein the blended resin (see where the polyester is heated and kneaded to produce the crystallized resin, 0023) further comprises a non-petrochemical based filler (see where the resin has an inorganic filler, 0038), and wherein the non-petrochemical based filler comprises from about 1% to about 20% (see where the inorganic filler is within a range of 1 to 50 parts by weight relative to the resin component, 0038, or 1% to 50%) by weight of the blended resin.  
Regarding Claim 8, SATO
Regarding Claim 11, SATO teaches the method of claim 1, wherein the blended resin (see where the polyester is heated and kneaded to produce the crystallized resin, 0023) further comprises a biodegradable colorant (see where the component might contain a pigment, 0161).
Claim(s) 1-2, 5-8, 13-14 and 16-17 are rejected under 35 U.S.C § 103 as being obvious over CHEN (US-20160185955-A1) in view of OGAWA (US-20180154564-A1; of record).
Regarding Claim 1, CHEN teaches a method for manufacturing an object (an article, abstract), the method comprising: creating a blended resin (see where the PLA is mixed with calcium carbonate, abstract) by combining a crystallization agent (see where the crystallization agent is calcium carbonate, 0061) and a polylactic acid polymer (see where the polylactic acid (PLA) has polymer chains, 0061), reducing moisture content of the blended resin to a threshold (see where the moisture content is dried under vacuum to 0.2% or less, 0040), injecting the blended resin into a heated mould (see where the article is formed by injection moulding (see where the PLA is used in injection molding, 0043), maintaining a mould temperature from about 105 ᵒC to 115 ᵒC (see where the moulding is treated at 100 ᵒC, Comparative Example 1, pg. 1); and ejecting the object from the mould (see where the article is out of a mold and thus must be ejected from the mold, Comparative Example 1, pg. 1). The examiner notes that the definition of “about” in the limitation “about 105 ᵒC to about 115 ᵒC” encompasses 100 ᵒC, as is taught by CHEN (see where the “term “about” or “approximately” means a value falling within a range that is ±  10% of the stated value” (0026). In this instance, ± 10% encompasses the range of 94.5 ᵒC to 115.5 ᵒC and 35 U.S.C § 103.5 ᵒC to 126.ᵒC.
However, CHEN does not teach the following limitations: 
monitoring the mould temperature; 
adjusting the rate of heat transfer to the mould in response to the monitored mould temperature, 
wherein adjusting the rate of heat transfer into the mould is effectuated by changing the rate of flow of an oil thermally coupled to the mould; 
and placing the object in a jig to cool and harden after ejecting the object from the mould
While CHEN teaches a heated mold and temperature maintenance; SATO is silent to the method of which the mold is maintained, OGAWA teaches:
monitoring the mould temperature (see where the predetermined temperature is controlled by the cooling control device, Paragraph(s) 0052); 
adjusting the rate of heat transfer to the mould in response to the monitored mould temperature (see where the oil is adjusted to a predetermined temperature, Paragraph(s) 0052), 
wherein adjusting the rate of heat transfer into the mould is effectuated by changing the rate of flow of an oil thermally coupled to the mould (see where a medium such as water, oil, or vapor is adjusted to a predetermined temperature and is circulated through cooling tubes, Paragraph(s) 0051); 
and placing the object in a jig to cool and harden after ejecting the object from the mould (see where the first die part and the second die part are fitted into the mold release jig 61, Paragraph(s) 0053)
CHEN and OGAWA are analogous in the field of heat controlled molds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify CHEN'(s) heated mold with OGAWA'(s) temperature controlling mold and jig 52, because the use of this heating and cooling system improves low production efficiency (Paragraph(s) 0004 and 0005). 
Regarding Claim 2, CHEN
Regarding Claim 5, CHEN teaches The method of claim 1, wherein the crystallization agent (see where the crystallization agent is calcium carbonate (abstract), 0061) comprises from about 1% to about 15% by weight of the blended resin (see where the PLA is mixed with calcium carbonate, abstract, and see where the calcium carbonate filler comprises about 0.01% to about 60% of the composition by weight, 0035).  
Regarding Claim 6, CHEN teaches the method of claim 1, wherein the blended resin (see where the PLA is mixed with calcium carbonate (abstract), abstract) further comprises a non-petrochemical based filler (calcium carbonate, abstract), and wherein the non-petrochemical based filler comprises from about 1% to about 20% (see where the calcium carbonate filler comprises about 0.01% to about 60% of the composition by weight, 0035) by weight of the blended resin.  
Regarding Claim 7, CHEN teaches the method of claim 6, wherein the non-petrochemical based filler (calcium carbonate, abstract) is Calcium Carbonate.  
Regarding Claim 8, CHEN teaches the method of claim 1, wherein the polylactic acid polymer (see where the polylactic acid (PLA) has polymer chains, 0061) comprises from about 65% to about 98% by weight of the blended resin (see where the calcium carbonate filler comprises about 0.01% to about 60% of the composition by weight, 0035, thus the range of PLA is from 40% to 99.9% of the blended resin).  
Regarding Claim 13, CHEN teaches the method of claim 1, wherein reducing the moisture content comprises drying the blended resin (see where the PLA is mixed with calcium carbonate, abstract) for at least about four hours (see where the material is pre-dried in a desiccant oven for at least 6 hours, 0048).  
Regarding Claim 14, CHEN teaches the method of claim 1, wherein reducing the moisture content comprises circulating air around the blended resin (see where the PLA is mixed with calcium desiccant oven, 0048).  The examiner considers a desiccant oven to be a closed loop system.  
Regarding Claim 16, CHEN teaches the method of claim 1, wherein the mould comprises a thermal-isolating layer (see where there is a heat deflection temperature that is controlled by Corning oil, 0053).  
Regarding Claim 17, CHEN teaches the method of claim 1, wherein the object is a toy (0043). There is nothing claimed differentiating a toy from the process of Claim 1. By definition, any product is a toy if it is made by this process.  
Claim(s) 1-2, 11-15, and 17 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by STEELE (US-20100143625-A1) in view of OGAWA (US-20180154564-A1; of record).
Regarding Claim 1, STEELE teaches a method for manufacturing an object (method of making a bottle, abstract), the method comprising: creating a blended resin (see where the PLA contains liquid colorant, 0067, and is thus a blend) by combining a crystallization agent (heat, 0052) and a polylactic acid polymer (PLA resin, 0064), reducing the moisture content of the blended resin to a threshold (see where the resin is dried, 0065), injecting the blended resin into a heated mould, maintaining a mould temperature from about 90C to about 115C to create an object (100 ᵒC, Table 2 after 0064); and ejecting the object from the mould (see where the molds are ejected, 0060).  
However, STEELE does not teach the following limitations: 
monitoring the mould temperature; 
adjusting the rate of heat transfer to the mould in response to the monitored mould temperature, 
wherein adjusting the rate of heat transfer into the mould is effectuated by changing the rate of flow of an oil thermally coupled to the mould; 
and placing the object in a jig to cool and harden after ejecting the object from the mould
While STEELE teaches a heated mold and temperature maintenance; SATO is silent to the method of which the mold is maintained, OGAWA teaches:
monitoring the mould temperature (see where the predetermined temperature is controlled by the cooling control device, Paragraph(s) 0052); 
adjusting the rate of heat transfer to the mould in response to the monitored mould temperature (see where the oil is adjusted to a predetermined temperature, Paragraph(s) 0052), 
wherein adjusting the rate of heat transfer into the mould is effectuated by changing the rate of flow of an oil thermally coupled to the mould (see where a medium such as water, oil, or vapor is adjusted to a predetermined temperature and is circulated through cooling tubes, Paragraph(s) 0051); 
and placing the object in a jig to cool and harden after ejecting the object from the mould (see where the first die part and the second die part are fitted into the mold release jig 61, Paragraph(s) 0053)
STEELE and OGAWA are analogous in the field of heat controlled molds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify STEELE'(s) heated mold with OGAWA'(s) temperature controlling mold and jig 52, because the use of this heating and cooling system improves low production efficiency (Paragraph(s) 0004 and 0005). 
Regarding Claim 2, STEELE teaches the method of claim 1, wherein the crystallization agent (heat, 0052) is a lactic acid oligomer (PLA, 0067).  
Regarding Claim 11, STEELE
Regarding Claim 12, STEELE teaches the method of claim 1, wherein reducing the moisture content comprises: drying the blended resin (see where the PLA contains liquid colorant, 0067, and is thus a blend) in a closed-loop desiccant dryer (see where there is a rejeneration cycle in the bed, 0064, and see where these are standard in PET drying, 0064) , wherein the threshold is approximately 0.020% moisture content with a dew point in a range from about -40 degrees Celsius to about -45 degrees Celsius (see where the dew point is -35 C, Table 2 after 0064).  
Regarding Claim 13, STEELE teaches the method of claim 1, wherein reducing the moisture content comprises drying the blended resin (see where the PLA contains liquid colorant, 0067, and is thus a blend) for at least about four hours (see where the drying parameter is 4 hours, Table 2 after 0064).  
Regarding Claim 14, STEELE teaches the method of claim 1, wherein reducing the moisture content comprises circulating air around the blended resin (see where the PLA contains liquid colorant, 0067, and is thus a blend) in a closed-loop system (see where there is air circulation at a rate of 0.5 CFM/lb resin, Table 2 after 0064; thus, it is a closed loop system).  
Regarding Claim 15, STEELE teaches the method of claim 14, wherein the air circulates at a rate of approximately 0.5 cubic foot per minute per pound of blended resin (see where the PLA resin has a flow rate of less than 0.5 CFM/lb resin, Table 2 after 0064).
Regarding Claim 17, STEELE teaches the method of claim 1, wherein the object is a toy (The examiner considers any object made by this process of Claim 1 to be a toy.).  
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Applicant's argument:
Sato fails to anticipate claim 1.
Sato fails to disclose ejection from the mould, because Sato teaches a “releasing agent” and not physical means of removal.
Sato fails to disclose “ejecting the object from the mould… and placing the object into a jig to cool and harden after ejecting the object from the mould”
Sato fails to disclose the amendments.
Sato fails to disclose the claimed “mould temperature”.
Sato fails to disclose the monitoring the mould temperature so that higher speeds of crystallization can occur.
Examiner's Response:
The examiner agrees that Sato, in isolation, does not teach Claim 1. However, the current rejection stands on Sato and Ogawa teaching the limitations of Claim 1. 
The “releasing agent” taught by Sato is sufficient to meet the proof of the limitation “ejecting the object from the mould”. Sato provides means for the object to escape the mould. Respectfully, it is known in the art that objects created by molding processes are intended to be removed from the mold, even if it is not explicitly stated, and is therefore inherent. In order to differentiate from the claimed invention, it would seem pertinent to delve deeper into what makes the ejection occur, and by what means possible. 
The examiner agrees that Sato, in isolation, does not teach Claim 1. However, the current rejection stands on Sato and Ogawa, in concert, teach the claimed limitations. Sato teaches temperatures for successful crystallization. It makes sense that in scale up and process optimization, a cooling jig and controlled mold temperatures would be used to increase process speeds. If successful crystallization ranges are established by Sato, Ogawa explicitly teaches the known process means 
Please see Paragraph(s) 47, a ii, above.
The specification of the immediate application defines “about” as ± 10% of the range. Because 100 ᵒC falls within the range of about 105 ᵒC ± 10%, Sato teaches the claimed limitations.
Sato establishes the temperature ranges at which optimum crystallization occurs, including the behavior of the resin at known temperatures and periods of time. Sato’s data establishes the rate of change of crystallization, and it is known by one of ordinary skill in the art to apply the optimum temperature range to manufacturing processes (see Figure(s) 1). Sato provides the reasonable means of success that comes from researching the behavior of crystallizing compositions at known temperatures and times; through which, an optimum rate of change can be reasonably ascertained by those skilled in the art. If applicant has provided an improved crystallization agent, this may provide an avenue to overcome Sato. However, further search and consideration would be required.
Applicant's argument:
Chen does not anticipate Claim 1.
Chen does not disclose the claim amendments.
Chen does not suggest the claim, because Chen is directed to “packaging” and the tested compositions of “temperature resistance under load in order to simulate the shipping conditions of the material during application.”
Chen does not disclose the temperature range.
Chen does not disclose the claimed invention, because Chen is not directed to “creat[ing] and object”.
Examiner's Response:
The examiner agrees that Chen, in isolation, does not teach Claim 1. However, the current rejection stands on Chen and Ogawa teaching the limitations of Claim 1. 
Please see the reasoning applied to Sato. Chen teaches the operating ranges much like Sato does.
The simulation of temperature ranges still describes the method as claimed. Additionally, applicant has not claimed these specific limitations. However, if these limitations were added this would be considered intended use, and thus does not differentiate the claimed apparatus from the prior art. Therefore, the prior art satisfies the claimed structural limitations of the instant application. See MPEP 2114 II.  
The specification of the immediate application defines “about” as ± 10% of the range. Because 100 ᵒC falls within the range of about 105 ᵒC ± 10%, Chen teaches the claimed limitations.
Likewise, this is intended use. Applicant has described a process of heating crystallized PLA, Chen describes the limits of melting the compound. It is noted that applicant hasn’t provided explicit order to the steps of Claim 1, and therefore the heated and molded “object” as taught by Chen is not excluded.
Applicant's argument:
Steele fails to anticipate claim 1.
Steele does not teach the claim amendments.
Steele does not teach the heated moulds.
Examiner's Response:
The examiner agrees that Steele, in isolation, does not teach Claim 1. However, the current rejection stands on Steele and Ogawa teaching the limitations of Claim 1. 
Please see the above rejection.
Steele does not explicitly have to teach a mold that has a heating coil or heating by induction. As claimed, the method only requires that the mold be heated to the prescribed temperature range. Steele teaches this. Please see the above rejection.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aoki (US-20090221755-A1) teaches the PLA resin and Calcium Carbonate blended resin.
Kumaki (EP-1445282-A1) teaches the PLA resin and Calcium Carbonate blended resin.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743